Case 1:19-cv-00035-JB-N Document 78 Filed 01/07/21 Page 1 of 1                    PageID #: 465




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

ANGELA A. LAWSHE,                              )
                                               )
       Plaintiff,                              )
                                               )
v.                                             ) CIVIL ACTION NO. 1:19-00035-JB-N
                                               )
BABER’S INC.,                                  )
                                               )
       Defendant.                              )

                                            ORDER

       After due and proper consideration of the issues raised, and a de novo determination of

those portions of the recommendation to which objection is made, the Report and

Recommendation of the Magistrate Judge (Doc. 76) made under 28 U.S.C. § 636(b)(1)(B)–(C),

Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR 72(a)(2)(S), and dated December 8,

2020, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Angela Lawshe’s claims against Baber’s, Inc. be

DISMISSED with prejudice. Further, it is ORDERED that Babers, Inc. be awarded reasonable

fees and costs to remedy Lawshe’s discovery failures. The amount of this award will be determined

with a separate order after briefing. The following motions are now MOOT: Docs. 51, 52, 63, and

66. Final judgment shall issue separately in accordance with this order and Fed. R. Civ. P. 58.

       DONE and ORDERED this the 7th day of January, 2021.

                                                     /s/ JEFFREY U. BEAVERSTOCK
                                                     UNITED STATES DISTRICT JUDGE
